          Case 8:21-bk-10525-ES       Doc 125 Filed 05/19/21 Entered 05/19/21 16:51:14               Desc
                                       Main Document     Page 1 of 5


 Attorney or Party Name, Address, Telephone & FAX         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 RON BENDER (SBN 143364)
 JULIET Y. OH (SBN 211414)
 LEVENE, NEALE, BENDER, YOO & BRILL
 L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244
 Email: RB@LNBYB.COM; JYO@LNBYB.COM


      Attorney for Movant
      Movant appearing without an attorney
                                  UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                   CASE NO.: 8:21-bk-10525-ES
                                                          CHAPTER: 11
 THE SOURCE HOTEL, LLC,
                                                                 SUPPLEMENTAL NOTICE OF HEARING
                                                               TO BE HELD REMOTELY USING ZOOMGOV
                                                                         AUDIO AND VIDEO

                                Debtor                    HEARING DATE:         June 10, 2021
                                                          HEARING TIME:         10:30 a.m.




 Movant: The Source Hotel, LLC

     1. The Movant has filed the following written notice or other pleading ("Notice") advising of a hearing to be
        held in the above-captioned case, on the date and time indicated above, before the Honorable Erithe A.
        Smith, United States Bankruptcy Judge (insert name of pleading and, if available, docket number):

             NOTICE OF MOTION AND MOTION FOR ORDER EXTENDING DEBTOR’S EXCLUSIVE PERIODS TO
             FILE PLAN OF REORGANIZATION AND OBTAIN ACCEPTANCES THEREOF [DOCKET NO. 122]

                  -and-

         NOTICE
     2. Please beOF  MOTION
                  advised    AND
                           that   MOTIONofFOR
                                because      the ENTRY  OF AN
                                                 COVID-19       ORDER (A)
                                                            pandemic,    theAUTHORIZING   DEBTOR
                                                                             Court will conduct theTO USE
                                                                                                    hearing
         CASH  COLLATERAL;    AND  (B)  AUTHORIZING   DEBTOR     TO OBTAIN   POST-PETITION  FINANCING
        using ZoomGov audio and video technology. Information on how to participate in the hearing using
         FROM M+D
        ZoomGov     PROPERTIES
                 is provided      ON
                             on the   AN UNSECURED
                                    following           BASIS
                                              page of this      [Docket No. 123]
                                                           notice.




April 2021                                            Page 1                ZOOMGOV HEARING NOTICE_ES_BK
         Case 8:21-bk-10525-ES         Doc 125 Filed 05/19/21 Entered 05/19/21 16:51:14                Desc
                                        Main Document     Page 2 of 5


     3. Hearing participants and members of the public may participate in and/or observe the hearing using
        ZoomGov, free of charge.
     4. Individuals may connect by ZoomGov audio and video using a personal computer (equipped with
        camera, microphone and speaker), or a handheld mobile device with an integrated camera, microphone
        and speaker (such as an iPhone, iPad, Android phone or Android tablet). The connection can be initiated
        by entering the "Meeting URL" into a web browser on any of these devices, provided the device is
        connected to the Internet. Individuals connecting in this manner will be prompted for the Meeting ID and
        Password shown below.
     5. Individuals also may connect to the hearing by telephone only, using the telephone number provided
        below. Individuals connecting in this manner also will be prompted for the Meeting ID and Password.
     6. Neither a Zoom nor a ZoomGov account is necessary to participate in or observe the hearing, and no
        pre-registration is required.
     7. The audio portion of the hearing will be recorded electronically by the Court and constitute its official
        record.
     8. All persons are strictly prohibited from making any other recording of court proceedings, whether by
        video, audio, "screenshot," or otherwise. Violation of this prohibition may result in the imposition of
        monetary and non-monetary sanctions.
     9. The following is the unique ZoomGov connection information for the above-referenced hearing:


                        Meeting URL:           https://cacb.zoomgov.com/j/1602379265
                        Meeting ID:            160 237 9265
                        Password:              967736

                        Telephone:             (669) 254-5252 or (646) 828-7666


     10. More information on using ZoomGov to participate in this hearing is available on the Court's website at
         the following web address: https://www.cacb.uscourts.gov/news/zoom-video-hearing-guide-participants




Date: May 19, 2021                                     Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                       Printed name of law firm (if applicable)


                                                       Juliet Y. Oh
                                                       Printed name of individual Movant or attorney for Movant




April 2021                                              Page 2                ZOOMGOV HEARING NOTICE_ES_BK
Case 8:21-bk-10525-ES                Doc 125 Filed 05/19/21 Entered 05/19/21 16:51:14                                       Desc
                                      Main Document     Page 3 of 5
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled SUPPLEMENTAL NOTICE OF HEARING TO
  3   BE HELD REMOTELY USING ZOOMGOV AUDIO AND VIDEO will be served or was served (a) on the
      judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  4   below:

  5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  6   hyperlink to the document. On May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  7   receive NEF transmission at the email addresses stated below:

  8            Ron Bender rb@lnbyb.com
               Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
  9            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
               Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 10             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
               Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 11            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Peter F Jazayeri peter@jaz-law.com
 12            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 13            Grant A Nigolian grant@gnpclaw.com,
                process@gnpclaw.com;grant.nigolian@gmail.com
 14            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
               Ho-El Park hpark@hparklaw.com
 15            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 16
      2. SERVED BY UNITED STATES MAIL: On May 19, 2021, I served the following persons and/or
 17   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 18   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 19
                                                                                       Service List continued on attached page
 20
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on May 19, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 23   mail to, the judge will be completed no later than 24 hours after the document is filed.
 24   None.

 25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 26
       May 19, 2021                      Stephanie Reichert                              /s/ Stephanie Reichert
 27    Date                              Type Name                                       Signature

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
           Case 8:21-bk-10525-ES   Doc 125 Filed 05/19/21 Entered 05/19/21 16:51:14               Desc
                                    Main Document     Page 4 of 5
The Source Hotel, LLC                Counsel to Evertrust Bank             United States Trustee (SA)
OUST, Secured, Top 20, RSN           Michael Fletcher, Esq.                411 W Fourth St., Suite 7160
                                     Frandzel Robins Bloom & Csato, L.C.   Santa Ana, CA 92701-4500
                                     1000 Wilshire Boulevard, 19th Floor
                                     Los Angeles, CA 90017-2427

Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.             Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                    P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                   Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC               Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                          1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                  Compton, CA 90221



Best Quality Painting                Certified Tile                        Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                     629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                    La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                         Nemo & Rami
721 North B Street                  1748 Industrial Way                    1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                  Pomona, CA 91768
Sacramento, CA 95811


Northstar                            Pan Pacific                           PDG Wallcoverings
404 North Berry Street               18250 Euclid Street                   26492 Via Juanita
Brea, CA 92821-3104                  Fountain Valley, CA 92708             Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                     Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B        17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                   City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC                 Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards      883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                          Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                    Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700        301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                    Pasadena, CA 91101-1807
           Case 8:21-bk-10525-ES   Doc 125 Filed 05/19/21 Entered 05/19/21 16:51:14          Desc
                                    Main Document     Page 5 of 5
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clarita, CA 91381           Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
